[Cite as State v. Isa, 2016-Ohio-4980.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                      CHAMPAIGN COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2015-CA-44
                                                  :
 v.                                               :   Trial Court Case No. 2007-CR-207
                                                  :
 ABRAHAM ISA                                      :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                            ...........

                                            OPINION

                               Rendered on the 15th day of July, 2016.

                                            ...........

JANE A. NAPIER, Atty. Reg. No. 0061426, Assistant Champaign County Prosecuting
Attorney, 200 North Main Street, Urbana, Ohio 43078
       Attorney for Plaintiff-Appellee

ABRAHAM ISA, Inmate No. 566-878, Chillicothe Correctional Institution, P.O. Box 5500
Chillicothe, Ohio 45601
        Defendant-Appellant-Pro Se

                                          .............




WELBAUM, J.
                                                                                          -2-




       {¶ 1} Defendant-appellant, Abraham Isa, appeals pro se from a judgment of the

Champaign County Court of Common Pleas denying his “Motion to Correct Void

Judgment.”        For the reasons outlined below, the judgment of the trial court will be

affirmed.

       {¶ 2} In 2007, Isa was convicted of thirteen counts of gross sexual imposition and

two counts of rape, for which he received an aggregate term of 24 years and 6 months in

prison. Thereafter, Isa filed a direct appeal from his conviction, which this court affirmed.

State v. Isa, 2d Dist. Champaign No. 07-CA-37, 2008-Ohio-5906.                Following the

affirmance of his conviction, Isa filed two motions for re-sentencing alleging his sentence

was void due to a post-release control defect and the trial court improperly computing his

sentence. We affirmed the trial court’s denial of these motions, finding no merit to either

of Isa’s claims. State v. Isa, 2d Dist. Champaign Nos. 10-CA-1, 10-CA-2, 2010-Ohio-

3770 (Isa II ).

       {¶ 3} Two years later, in September 2012, Isa filed a “Motion to Vacate Sentence

[as] Contrary to Law,” which, despite its title, did not challenge his sentence, but rather

asserted an ineffective assistance claim.       The trial court denied the motion as an

untimely petition for post-conviction relief and we affirmed that decision on appeal. State

v. Isa, 2d Dist. Champaign No. 2012-CA-44, 2013-Ohio-3382 (Isa III ).

       {¶ 4} While our decision in Isa III was pending, in March 2013, Isa filed a “Motion

for Leave to File a Delayed Motion for New Trial and Motion for New Trial Instanter.” We

affirmed the trial court’s decision denying that motion as well. State v. Isa, 2d Dist.

Champaign No. 2013-CA-20, 2014-Ohio-139 (Isa IV).
                                                                                          -3-


       {¶ 5} In August 2014, Isa filed a “Motion for Re-sentencing Based on Void

Judgment,” in which he claimed the trial court failed to notify him about the possibility of

being ordered to perform community service in lieu of paying court costs. We affirmed

the trial court’s denial of that motion on grounds of res judicata. State v. Isa, 2d Dist.

Champaign No. 2014-CA-31, 2015-Ohio-2876 (Isa V).

       {¶ 6} The following year, in August 2015, Isa filed a pro se “Motion for New Trial

Pursuant to Criminal Rule 33,” which the trial court denied.          Shortly thereafter, in

September 2015, Isa filed a pro se “Motion to Correct Void Judgment,” which the trial

court characterized as a petition for post-conviction relief and denied as untimely. Isa

subsequently filed separate appeals from the trial court’s denial of these motions.

       {¶ 7} The instant appeal concerns the trial court’s denial of Isa’s “Motion to Correct

Void Judgment.” Isa’s appellate brief contains no assignments of error for our review

and fails to meet many of the other requirements of App.R.16, as the brief is simply a

copy of Isa’s “Motion to Correct Void Judgment.” However, from that motion, we surmise

that Isa is challenging his sentence on grounds that it violated the prohibition against

sentence packaging as announced in State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-

1245, 846 N.E.2d 824.

       {¶ 8} We note that while trial courts may recast irregular motions into whatever

category necessary to identify and establish the criteria by which the motion should be

judged, State v. Bush, 96 Ohio St.3d 235, 2002-Ohio-3993, 773 N.E.2d 522, ¶ 10, in this

case, the trial court incorrectly construed Isa’s motion as a petition for post-conviction

relief under R.C. 2953.21.     “[A] motion meets the definition of a petition for post[-

]conviction relief in R.C. 2953.21(A)(1) when the motion ‘(1) [was] filed subsequent to [a
                                                                                          -4-


defendant’s] direct appeal, (2) claim[s] a denial of constitutional rights, (3) s[eeks] to

render the judgment void, and (4) ask[s] for vacation of the judgment and sentence.’ ”

State v. Caldwell, 2d Dist. Montgomery No. 24333, 2012-Ohio-1091, ¶ 3, citing State v.

Reynolds, 79 Ohio St.3d 158, 160, 679 N.E.2d 1131 (1997). In turn, “R.C. 2953.21

governs challenges to a defendant’s conviction or sentence based on violations of the

defendant’s constitutional rights.” State v. Bellamy, 181 Ohio App.3d 210, 2009-Ohio-

888, 908 N.E.2d 522, ¶ 9 (2d Dist.), citing Reynolds at syllabus. (Other citation omitted.)

Here, Isa did not assert any constitutional challenges in his motion, thus we decline to

construe his motion as a petition for post-conviction relief.

       {¶ 9} Nevertheless, the claims raised in Isa’s motion are barred by res judicata.

The doctrine of res judicata bars further litigation of issues that were raised previously or

could have been raised previously in an appeal. State v. Houston, 73 Ohio St.3d 346,

347, 652 N.E.2d 1018 (1995), citing State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104

(1967). “Otherwise, appeals could be filed indefinitely.”       State v. Henley, 2d Dist.

Montgomery No. 26604, 2015-Ohio-4113, ¶ 11. We note that this is Isa’s seventh appeal

and that he has previously filed several motions with the trial court challenging his

sentence. Accordingly, res judicata prevents Isa from raising the sentence-packaging

issue now, as it could have been previously litigated and raised in a prior appeal.

       {¶ 10} Even if res judicata did not apply, Isa’s motion fails to demonstrate that his

sentence violates the prohibition against sentence packaging. Sentence packaging is “a

federal doctrine that requires the court to consider the sanctions imposed on multiple

offenses as the components of a single, comprehensive sentencing plan.” Saxon, 109

Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824 at ¶ 5. In Saxon, the Supreme Court
                                                                                         -5-


of Ohio made clear that it declined to adopt the “sentencing-package doctrine,” finding

that it had “no applicability to Ohio sentencing laws.” Id. at ¶ 10. Pursuant to Ohio law,

the sentencing court “must consider each offense individually and impose a separate

sentence for each offense.” Id. at ¶ 9. Therefore, the court “lacks the authority to

consider the offenses as a group and to impose only an omnibus sentence for the group

of offenses.”     Id.   Simply put, sentencing courts may not impose a single “lump”

sentence for multiple offenses. Id. at ¶ 8.

       {¶ 11} In arguing that the trial court engaged in sentence packaging, Isa’s motion

cites an excerpt from his sentencing hearing that demonstrates the trial court actually

imposed a separate sentence for each count. Moreover, in Isa II, this court specifically

discussed the sentence Isa received, explicitly stating that “[t]he sentencing entry clearly

states that a sentence of ten years is imposed upon each of the Rape counts, and a

sentence of 18 months is imposed upon each of the Gross Sexual Imposition Counts.”

Isa II, 2d Dist. Champaign Nos. 10-CA-1, 10-CA-2, 2010-Ohio-3770 at ¶ 20. We also

discussed how the trial court grouped together the sentences that were to be served

concurrently with one another and consecutively to the other sentence groups. Id. at

¶ 22-36. Grouping the concurrent sentences in such a manner does not amount to

sentence packaging, as the trial court still imposed a sentence for each offense before

grouping the concurrent sentences together.

       {¶ 12} As noted in Saxon:

                Although imposition of concurrent sentences in Ohio may appear to

       involve a “lump” sentence approach, the opposite is actually true. Instead

       of considering multiple offenses as a whole and imposing one, overarching
                                                                                            -6-


       sentence to encompass the entirety of the offenses as in the federal

       sentencing regime, a judge sentencing a defendant pursuant to Ohio law

       must consider each offense individually and impose a separate sentence

       for each offense. See R.C. 2929.11 through 2929.19.2. Only after the

       judge has imposed a separate prison term for each offense may the judge

       then consider in his discretion whether the offender should serve those

       terms concurrently or consecutively.

(Citations and footnote omitted.) Saxon at ¶ 9.

       {¶ 13} Because the trial court imposed a separate sentence for each offense, the

sentence packaging argument alleged in Isa’s “Motion to Correct Void Judgment” lacks

merit. Therefore, although we base our conclusion on different grounds, we conclude

that the trial court did not err in denying Isa’s motion, as the motion fails on its merits and

is barred by res judicata. The judgment of the trial court is affirmed.



                                       .............



FROELICH, J. and HALL, J., concur.


Copies mailed to:

Jane A. Napier
Abraham Isa
Hon. Timothy Campbell